Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 1 of 14 PageID #: 30939




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

   JAN LEIGH BLOCK, et al.                       )
                                                 )
                             Plaintiffs,         )
                                                 )
                        v.                       )   No. 1:19-cv-04546-SEB-TAB
                                                 )
   ETHICON, INC., et al.                         )
                                                 )
                             Defendants.         )

    ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS'
      MOTION TO EXCLUDE SPECIFIC-CAUSATION TESTIMONY OF
                MICHAEL THOMAS MARGOLIS, M.D.

         Now before the Court is Defendants' Motion to Exclude Specific-Causation

   Testimony of Michael Thomas Margolis, M.D. [Dkt. 86]. Defendants Ethicon,

   Inc. and Johnson & Johnson move, pursuant to Federal Rules of Evidence 702 and

   703 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), to

   exclude Dr. Margolis's specific causation opinions on various grounds. Plaintiffs

   oppose Defendants' Motion. For the reasons detailed below, we GRANT IN

   PART and DENY IN PART Defendants' Motion to Exclude.

                                     Factual Background

         On March 9, 2007, at the age of 47, Lead Plaintiff Jan Leigh Block was

   implanted with transvaginal tape ("TVT") by Gregory A. Miller, M.D., to treat her

   stress urinary incontinence. Ms. Block's TVT procedure was performed in

   conjunction with a total vaginal hysterectomy and bilateral salpingo-
                                             1
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 2 of 14 PageID #: 30940




   oophorectomy. She underwent mesh revision procedures in October 2007 and

   December 2007 before a mesh excision on May 27, 2008. Ms. Block alleges that

   her TVT caused her dyspareunia, urinary tract infections, pelvic pain, bowel and

   urinary problems, vaginal scarring, muscle weakness, vaginal burning sensation,

   and mental and emotional distress.

         The opinion testimony of Dr. Margolis, a pelvic surgeon and

   urogynecologist, is the subject of this motion. Dr. Margolis is one of a small group

   of American physicians who are board-certified in the obstetrics and gynecology

   subspecialty of Female Pelvic Medicine and Reconstructive Surgery. He has

   observed numerous sling and mesh procedures involving the TVT and has studied

   related textbooks, publications, instructions for use ("IFU"), surgical videos,

   cadaver dissections, and operative reports. Dr. Margolis has also personally

   performed the explantings of over 300 mesh slings and devices, including the TVT

   device.

         Plaintiffs have designated Dr. Margolis as their case-specific expert

   regarding injuries caused by the implantation of Ethicon's Gynecare TVT device.

   Dr. Margolis's findings and opinions on the cause of Mrs. Block's injuries and the

   inadequacy of Defendants' IFU are set forth in his four expert reports, dated July

   26, 2017, July 27, 2017, October 3, 2017, and October 25, 2017, respectively.




                                             2
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 3 of 14 PageID #: 30941




                                     Legal Analysis

   I.    Applicable Standard

         The admissibility of expert testimony is governed by the analytical

   framework set out in Federal Rule of Evidence 702 and Daubert v. Merrell Dow

   Pharms. Inc., 509 U.S. 579 (1993). Lewi v. CITGO Petroleum Corp., 561 F.3d

   698, 705 (7th Cir. 2009). To be admissible under Rule 702 and Daubert, an

   expert's testimony must be reliable and relevant, and the expert must be qualified

   to give it. Fed. R. Civ. P. 702; Gayton v. McCoy, 593 F.3d 610, 616 (7th Cir.

   2010). If the Daubert threshold is cleared, "the accuracy of the actual evidence is

   to be tested before the jury with the familiar tools of 'vigorous cross-examination,

   presentation of contrary evidence, and careful instruction on the burden of proof.'"

   Lapsley v. Xtek, Inc., 689 F.3d 802, 805 (7th Cir. 2012) (quoted with unmarked

   alterations Daubert, 509 U.S. at 596). The proponent of expert testimony bears the

   burden of establishing admissibility by a preponderance of the evidence. Lewis,

   561 F.3d at 705.

   II.   Discussion

         Defendants seek to exclude the following expert testimony by Dr. Margolis:

   his specific causation testimony, his opinions as to Mrs. Block's prognosis, his

   testimony regarding the adequacy of the TVT's IFU, his opinions regarding the

   state of mind of Defendants and Mrs. Block's physician, any testimony regarding

                                             3
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 4 of 14 PageID #: 30942




   medical conditions or characteristics not identified in Mrs. Block's medical

   records, and, finally, any opinions not included in his expert reports. We address

   each of these arguments in turn below.

         A.     Specific Causation Opinions

                1. Qualifications

         As detailed above, Dr. Margolis is a pelvic floor surgeon and

   urogynecologist with extensive experience implanting and removing sling systems.

   See In re Ethicon, Inc., Master File No. 2:12-MD-02327, MDL No. 2327, 2014

   WL 186872, at *17 (S.D.W.Va. Jan. 15, 2014). He is also one of a small group of

   American physicians who are board certified in the obstetrics and gynecology

   subspecialty of Female Pelvic Medicine and Reconstructive surgery. His

   qualifications and experience in the areas of the effectiveness of Defendants' TVT

   product as well as mesh reaction and its effect on the human body have been

   acknowledged in prior TVT litigation and we do not understand Defendants to

   challenge those qualifications here. Accordingly, we find that Dr. Margolis is

   qualified to offer the opinions on specific causation set forth in his report.

                2.     Reliability

         Defendants seek the exclusion of Dr. Margolis's specific causation opinions

   on grounds that he fails to identify a reliable and trustworthy basis for those

   opinions. However, it is within Dr. Margolis's knowledge and expertise to testify


                                              4
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 5 of 14 PageID #: 30943




   regarding the particular features of Defendants' TVT product that he finds

   problematic, including small pore size, deformed pores, and shrinkage. In reaching

   his conclusion that Mrs. Block's injuries were caused by these features of

   Defendants' TVT, Dr. Margolis utilized a technique called differential diagnosis,

   which "is an accepted and valid methodology for an expert to render an opinion

   about the identity of a specific ailment." Myers v. Ill. Cent. R.R. Co., 629 F.3d

   639, 644 (7th Cir. 2010). In a differential diagnosis, "the doctor rules in all the

   potential causes of a patient's ailment and then by systematically ruling out causes

   that would not apply to the patient, the physician arrives at what is the likely cause

   of the ailment." Schultz v. Akzo Nobel Paints, LLC, 721 F.3d 426, 433 (7th Cir.

   2013) (quoting Meyers, 629 F.3d at 641).

         Here, Dr. Margolis performed a reliable differential diagnosis as he

   reviewed Mrs. Block's medical records and personally examined her to rule out any

   other potential causes of her symptoms, ultimately concluding that she exhibited

   no signs or symptoms in any of her medical records of any other conditions that

   could result in dyspareunia or recurrent urinary tract infections. This methodology

   passes scrutiny under Daubert. While Defendants clearly disagree with Dr.

   Margolis's testimony, the "soundness of the factual underpinnings of the expert's

   analysis and the correctness of the expert's conclusions based on that analysis are

   factual matters to be determined by the trier of fact …." Smith v. Ford Motor Co.,


                                              5
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 6 of 14 PageID #: 30944




   215 F.3d 713, 718 (7th Cir. 2000). Any perceived insufficiencies in Dr. Margolis's

   testimony can be addressed by Defendants through vigorous cross-examination.

         The requested exclusion or limitation of this testimony on the basis of its

   unreliability is therefore denied.

                3.     Failure to Rely on General Causation Opinion

         Defendants also argue that Dr. Margolis's specific causation opinions should

   be excluded because he does not rely on any general causation opinions to support

   his conclusions. It is true that Plaintiffs must show both general and specific

   causation to prevail on their IPLA claim and that "a jury can't weigh evidence of

   specific causation until the [plaintiffs] have first proven general causation." C.W.

   v. Textron, Inc., No. 3:10 CV 87, 2014 WL 4979211, at *4 (N.D. Ind. Oct. 3, 2014)

   (citations omitted). Here, however, Dr. Margolis has set forth general causation

   opinions in his July 26, 2017 report and also indicated in his October 25, 2017

   report that he relied on the general causation opinions of Plaintiffs' other experts in

   reaching the conclusions set forth in his July 26, 2017, July 27, 2017, and October

   3, 2017 reports. Dkt. 86-2 at 96 (CM-ECF page number). Accordingly, we deny

   Defendants' request to exclude Dr. Margolis's testimony on grounds that he failed

   to rely on any general causation opinion in reaching his specific causation opinion.

   To the extent Defendants believe the foundation of Dr. Margolis's testimony is

   lacking, they may, of course, cross-examine him on that issue at trial.


                                              6
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 7 of 14 PageID #: 30945




                 4.     Improper Legal Conclusions

          Defendants claim that Dr. Margolis's opinions referring to TVT as

   "defective" or "inadequately designed" or on the basis of other similar legal terms

   of art should be excluded because the MDL court, when considering an earlier

   challenge to Dr. Margolis's expert opinion testimony, held that "an expert may not

   offer expert testimony using 'legal terms of art,' such as 'defective,' 'unreasonably

   dangerous,' or 'proximate cause.'" In re: Ethicon, Inc., Master File No. 2:12-MD-

   02327, MDL No. 2327, 2016 WL 4536885, at *4 (S.D.W.Va. Aug. 30, 2016).

   While we, of course, acknowledge and incorporate here the previous rulings of the

   MDL court and thus accept Defendants' motion as well-taken insofar as Dr.

   Margolis's testimony cannot include statements that Defendants' TVT product is

   "defective," the MDL order does not require the total exclusion of this evidence.

   Dr. Margolis can, and will be permitted to testify regarding the attributes of

   Defendants' device that he believes caused Mrs. Block's injuries, but must stop

   short of labeling them "defects." Cf. Lancaster v. Ethicon, 1:19-CV-1377

   (LEK/ML), 2020 WL 819291, at *7 (N.D.N.Y. Feb. 19, 2020) ("[T]he Court sees

   no obstacle to [the expert] attributing [the plaintiff's] injuries to 'features' or

   'characteristics' of Defendants' mesh rather than particular 'defects.' In this way,

   [the expert] could describe what attribute of Defendants' mesh caused [the

   plaintiff's] injuries without straying toward the proscribed language.").


                                                7
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 8 of 14 PageID #: 30946




         B.     Testimony Regarding Prognosis and Future Treatment

         Defendants next argue that Dr. Margolis's opinions regarding Mrs. Block's

   prognosis and future treatment must be excluded because they are speculative and

   not supported by scientific analysis or a reliable foundation. Specifically, Dr.

   Margolis has opined that Mrs. Block's dyspareunia is permanent and that, even if

   she were to undergo an explant of the entire sling, such a procedure would, at best,

   merely diminish her pain, not fully resolve it. Dr. Margolis also has stated in his

   report that a Burch procedure—a surgical procedure used to treat urinary

   incontinence—would have no more than a 50% to 60% chance of success in

   resolving Mrs. Block's stress incontinence.

         Contrary to Defendants' characterizations of his report, Dr. Margolis

   references substantial evidence in Mrs. Block's medical records and deposition

   testimony to support his conclusions regarding the severity of her condition. In

   addition to these documentary sources, Dr. Margolis personally examined Mrs.

   Block, noting that the evidence gleaned from her examination corroborates her

   complaints. Thus, we hold that Dr. Margolis's opinions regarding Mrs. Block's

   prognosis reflect the results of a reliable methodology, to wit, his extensive

   experience and relevant medical knowledge in the field of urogynecology as well

   as a thorough review of her detailed medical history in addition to his own clinical

   examination of her. Dr. Margolis's opinions as to Mrs. Block's prognosis are


                                             8
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 9 of 14 PageID #: 30947




   therefore admissible, given the sufficient scientific basis for such testimony. See

   In re Yasmin and YAZ (Drospirenone) Marketing, Sales Practices, and Products

   Liability Litigation, No. 3:09-md-02100-DRH-PMF, MDL No. 2100, 2011 WL

   6733952, at *6 (S.D. Ill. Dec. 16, 2011) ("[A]s [the expert] bases his opinion on a

   reliable methodology; specifically, his experience and relevant medical knowledge,

   the Court finds his opinions as to plaintiff's prognosis, including her possible future

   harm, … admissible."). Again, Defendants' objections to the admissibility of these

   opinions goes to their weight, and can be addressed on cross-examination.

         C.     Testimony Regarding the Adequacy of Warnings

         Defendants also seek to exclude any testimony from Dr. Margolis regarding

   the adequacy of the warnings included on the TVT's IFU on grounds that he is not

   qualified to offer such opinions. Defendants claim that, even if he were qualified

   to testify on this subject, Dr. Margolis's opinions are inadmissible because he fails

   to identify any reliable data or scientific bases supporting his conclusion that the 19

   alleged risks identified in his reports are, in fact, associated with the use of TVT, or

   that they are statistically significant enough to have affected Mrs. Block's treating

   physician's medical advice had they been included on the TVT's IFU.

   With regard to Dr. Margolis's qualifications to offer opinions as to the adequacy of

   warnings, the MDL Court has ruled that urogynecologists such as Dr. Margolis

   may testify "about the specific risks of implanting mesh and whether those risks


                                              9
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 10 of 14 PageID #: 30948




   appeared on the relevant IFU," but those "same expert[s] must possess additional

   expertise to offer expert testimony about what information should or should not be

   included in an IFU." In re: Ethicon, Inc., 2016 WL 4536885, at *2 (citation

   omitted). Here, Plaintiffs have not shown that Dr. Margolis possesses any such

   additional expertise, education, training, or experience in the area of drafting of

   IFU warnings. They argue only that Dr. Margolis has reviewed Defendants'

   corporate documents and the depositions of their corporate designees and "relied

   on this knowledge, in combination with his specialized experience as a pelvic floor

   surgeon and urogynecologist who has implanted over 300 mesh devices, and the

   general body of literature surrounding TVT mesh devices when he formed his

   opinions about the adequacy of the TVT IFU." Dkt. 86-2 at 17 (CM-ECF page

   number). None of Dr. Margolis's admittedly extensive experience extends into the

   field of drafting IFU warnings, however. Without such expertise, he is not

   qualified to testify regarding what warnings, if any, are required relating to an IFU.

         Accordingly, any such testimony from Dr. Margolis is excluded. His

   testimony on the topic of IFU warnings, accordingly, must be limited to the

   identification of specific risks associated with mesh implantation and whether such

   risks appeared on the TVT IFU, topics which are within his knowledge and

   expertise. Further, Dr. Margolis may testify only as to those risks that are related

   to symptoms and conditions actually experienced by Mrs. Block. We agree with


                                             10
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 11 of 14 PageID #: 30949




   Defendants that the relevance, if any, of broader testimony regarding potential

   risks unrelated to the specific facts of this case is limited, and any probative value

   is greatly outweighed by potential prejudice and jury confusion. Defendants'

   remaining objections are overruled because they go to the weight of Dr. Margolis's

   testimony and can be addressed on cross-examination.

         D.     Testimony Regarding State of Mind

         Defendants next argue that Dr. Margolis should be precluded from testifying

   as to: (1) the state of mind of Mrs. Block's treating physician, Dr. Miller, or

   speculating as to how a different IFU would have impacted the surgeon's treatment

   decisions or informed consent discussions; and (2) Ethicon's corporate conduct,

   knowledge, state of mind, or alleged bad acts. Plaintiffs have not responded to

   Defendants' request to exclude state of mind evidence regarding Dr. Miller.

   Accordingly, that portion of Defendants' motion is granted, and Dr. Margolis is

   prohibited from testifying as to Dr. Miller's state of mind or speculating as to what

   information in the IFU would have been important to Dr. Miller in considering

   treatment options.

         With regard to testimony going to the state of mind of either Defendant,

   Plaintiffs agree not to present testimony explicitly referencing Defendants' state of

   mind. We agree with Plaintiffs, however, that Dr. Margolis is not precluded

   entirely from testifying regarding internal corporate documents that he may have


                                             11
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 12 of 14 PageID #: 30950




   reviewed in forming his opinions. Rather, Dr. Margolis may "testify as to a review

   of internal corporate documents solely for the purpose of explaining the basis of

   his … opinions—assuming the opinions are otherwise admissible …." In re C.R.

   Bard, Inc., Pelvic Repair Sys. Prods. Liability Litigation, 948 F. Supp. 2d 589, 611

   (S.D.W.Va. 2013).

         E.     Any Opinions Not Addressed in Case-Specific Expert Report

         Finally, Defendants seek to have Dr. Margolis restricted from testifying as to

   any opinions not addressed in his case-specific expert report. Plaintiffs rejoin that

   Defendants' motion is premature and without a specific basis, arguing that, while

   they do not intend to introduce any opinions not disclosed in Dr. Margolis's report,

   he should be permitted to testify about the sources upon which he relied in forming

   his opinions. Clearly, Dr. Margolis is prohibited from offering opinions not

   properly disclosed in his expert reports. See Fed. R. Civ. P. 26(a)(2)(B)(i) ("The

   [expert] report must contain: … a complete statement of all opinions the witness

   will express and the basis and reasons for them …."). As for the admissibility of

   potential testimony regarding the sources upon which he relied in forming the

   opinions that are disclosed in his reports, we do not understand Defendants' motion

   to be directed at such testimony and, thus, we will not be drawn into making any

   speculative or advisory rulings. If such testimony is offered at trial, any objections

   to its admissibility can be raised at that time.


                                              12
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 13 of 14 PageID #: 30951




   III.   Conclusion

          For the foregoing reasons, we GRANT IN PART and DENY IN PART

   Defendants' Motion to Exclude Specific-Causation Testimony of Michael Thomas

   Margolis, M.D. [Dkt. 86] as detailed in this Order. The parties are reminded that

   these are preliminary rulings as to the admissibility of anticipated trial evidence;

   thus, if other issues remain regarding Dr. Margolis's testimony, they can be raised

   and addressed in the context of the parties' motions in limine in advance of trial.

          IT IS SO ORDERED.



               11/2/2020
   Date: ______________________               _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana




                                             13
Case 1:19-cv-04546-SEB-TAB Document 143 Filed 11/02/20 Page 14 of 14 PageID #: 30952




   Distribution:

   Lee B. Balefsky
   KLINE & SPECTER
   lee.balefsky@klinespecter.com

   Christopher A. Gomez
   KLINE & SPECTER
   chris.gomez@klinespecter.com

   Kimberly C. Metzger
   ICE MILLER LLP (Indianapolis)
   kimberly.metzger@icemiller.com

   Ellen Pactor
   ICE MILLER LLP (Indianapolis)
   ellen.pactor@icemiller.com

   Matthew J. Schad
   SCHAD & SCHAD
   mschad@schadlaw.com

   James J. Waldenberger
   KLINE & SPECTER
   jim.waldenberger@klinespecter.com




                                         14
